DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 19 May 2021.  Claims 1-5 are pending and examined. Claims 1-2 and 4-5 are currently amended. 
Response to Amendment
The Amendment filed 22 March 2021 has been entered. Claims 1-5 remain pending in the application. Regarding the Final Office Action mailed on 21 December 2020, Applicant’s amendments to the Claims have overcome the 35 USC 112(a), 112(b) rejections and Double Patenting rejections. The amended claim avoided “error detection unit” being interpreted under 35 USC 112(f).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 22 March 2021, with regard to the rejections of claim 1-5 under 35 USC 101 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that amended claim 1 does not merely recite mental steps performed on a computer, rather, claim 1 recites a practical application of adjusting an 
The claim recites additional elements of in response to determining that the third error has occurred, cause the mobile robot to adjust an operation at least one of the drive system and the task execution system.  The “cause the robot to adjust…” step is recited at a high level of generality (i.e. as a general means of adjusting a system, e.g. sending and receiving data to the system), and amounts to mere data receiving/gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore the claims recite an abstract idea that falls under “Mental Process” grouping and the 35 U.S.C. rejection is maintained.
Claim 5 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 2-4, the Applicant provides no additional arguments other than their dependency from the independent claims 1. Because independent claim 1 is not allowable, dependent claims 2-4 are not allowable.

Applicant’s arguments, see Arguments/Remarks, filed 22 March 2021, with regard to the rejections of claim 1-5 under 35 USC 102/103 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that “Shin does not disclose or suggest detecting an error in a different system than the drive system”, the examiner respectfully disagrees. 
Shin teaches a main control unit monitors image acquisition unit (see element 110 of Fig. 1), operation of the robot based on information from image acquisition unit and sensors (see acquiring images (by at least element 110), which is different than driving the robot across the surface. Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claim 5 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 2-4, the Applicant provides no additional arguments other than their dependency from the independent claims 1. Because independent claim 1 is not allowable, dependent claims 2-4 are not allowable.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 5, “…the second system is a task execution system is configured to…”  should read --…the second system is a task execution system that is configured to… --. 
Appropriate correction is required.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method to detect a first error in the task execution system and a second error in the drive system, in response to detecting the first error and the second error at the same time, determining that a third error has occurred as recited in independent claims 1 and 5.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “control system”/“processors”. That is, other than reciting “control system”/“processors” nothing in the claim element precludes the step from practically being performed in the mind.  
The claim recites additional elements of in response to determining that the third error has occurred, cause the mobile robot to adjust an operation at least one of the drive system and the task execution system.  The “cause the robot to adjust…” step is recited at a high level of generality (i.e. as a general means of adjusting a system, e.g. sending and receiving data to the system), and amounts to mere data receiving/gathering, which is a form of insignificant extra-solution activity.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the “cause the robot to adjust” step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the control systems/processors 
Dependent claims 2-4 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-5 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“control system” in claims 1 and 2 with the function of “monitor the task execution system and drive system” and “carry out error handling operation”. The structure of the “control system” is “a processor” as described in para 0023 of the specification. 
drive system” in claims 1 and 5 with the function of “drive the mobile robot across a surface”. The structure of the “drive system” is “a navigation sensor and a drive actuator” as described in para 0037 of the specification.
	“task execution system” in claims 1 and 5 with the function of “perform a task that is different than driving the mobile robot across the surface”. The structure of the “task execution system” is not explicitly disclosed in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…and in response to determining that the third error has occurred, cause the mobile robot to adjust an operation of at least one of the drive system and the task execution system” which is not explicitly, implicitly and inherently disclosed in the specification. The closest paragraph in the specification is para 0050, which has “…After determination of the error, an area of pre-determined size is calculated in the navigational map. The suction power of the vacuum motor is then reduced... With the level of suction reduced, the robot should then be free to move, and so the robot is then controlled to continue driving on the path that it was on. The cleaning operation that the robot was carrying out prior to the limpet-state error is therefore continued, except with a reduced amount of suction from the vacuum motor”, which only has “adjusted operation” for the task execution system. There is no “adjust an operation of at least one of the drive system and the task execution system” disclosed in the specification. Therefore the amendments to claim 1 introduces NEW MATTER and the claim is rejected under 35 U.S.C. 112(a).
Claim 5 recites similar language as claim 1 and is rejected for similar reasons above.
Claims 2-4
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “such great force” in claim 4 is a relative term which renders the claim indefinite.  The term “such great force” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim limitation “task execution system” in claims 1 and 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “task execution system” is recited in the claim as having the function of “perform a task that is different than driving the mobile robot across the surface”. However, the specification fails to explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-4 are rejected by virtue of the dependency on claim 1.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;		
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or				
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).				
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:				
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or				
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.				

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US20120219207, hereinafter Shin).
As to claim 1, Shin teaches a mobile robot comprising a control system, a task execution system and a drive system (Shin, para 0041 teaches a mobile robot with various systems; Fig. 1), the control system configured to monitor the task execution system and drive system (Shin, para 0041 teaches a main control unit monitors image acquisition unit (see element 110 of Fig. 1), operation of the robot based on information from the image acquisition unit and  sensors (see element 140 of Fig. 1)/driver (see element 150 of Fig. 1) for the robot), wherein the control system is further configured to:
Shin, para 0061 teaches comparing image variation with reference value with data from image acquisition unit, i.e. a first error in the task execution system, i.e. an image acquisition unit 110; para 0060 teaches obtaining the error angle related to the robot driver 150, i.e. a second error identified in the drive system; the image acquisition unit 110 performs a task that is different than driving the mobile robot,  also see Fig. 2 for slip detection unit acquire input from driving speed unit and image acquisition unit;  Fig 3, S400 determined based on S240 and S340), 
in response to detecting the first error and the second error at the same time, determining that a third error has occurred (Shin, para 0062 teaches determining type of slips, i.e. the third error, based on the image variation with reference value with data from image acquisition unit (para 0061), and the error angle related to robot driver 150 (para 0060); also see Fig. 3, S400), and 
in response to determining that the third error has occurred, cause the mobile robot to adjust an operation of at least one of the drive system and the task execution system (Shin, para 0063 teaches recovering a location of the mobile robot based on the slip direction, slip angle and image variations; para 0066 teaches escaping the slip region; also see Fig. 3 S500-S600).
As to claim 2, Shin teaches the mobile robot of claim 1, wherein the control system is configured to carry out one of a first and second error-handling operation in response to the detection of either the first or second error respectively (Shin, para 0074 teaches the slip detection unit preprocess the error angle, i.e. a second error-handling operation), and wherein the error handling operation performed in response to the determination that the third error has occurred is different than the first and second error-handling operations (Shin, para 0063 teaches recovering a location of the mobile robot, i.e. a third error handling operation; also see Fig. 3). 
As to claim 5, it is a claim of an error detection unit that recites substantially the same limitations as claim 1 of a mobile robot. As such, claim 5 is rejected by substantially the same reasons for claim 1 and are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Dekkers (US20110239397, hereinafter Dekkers).
As to claim 3, Shin teaches the mobile robot of claim 1.
Shin does not teach wherein the task execution system is a floor cleaning system comprising a motor for generating an airflow through the mobile robot.
However, in the same field of endeavor, Dekkers teaches the above limitations (Dekkers, para 0013 teaches floor cleaning system with a suction unit and a fan unit creating an under pressure in the interior space of the nozzle during operating conditions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile robot taught by Shin to include a task execution system which is a floor cleaning system with a motor for generating an airflow as taught by Dekkers to provide a self-propelling moving suction unit or cleaning head (Dekkers, para 0014).
As to claim 4, Shin in view of Dekkers teaches the mobile robot of claim 3, 
Shin, para 0060-0063 teaches first, second and third error; also see Fig. 3).
Dekkers further teaches an airway blockage, a slip, and a limpet-state of the mobile robot in which the mobile robot has sucked itself to the floor surface with such great force that the drive system is not able to move to the mobile robot (Dekkers, para 0006 teaches nozzle getting stuck, i.e., airway blockage; para 0014 teaches suction power comparable to conventional vacuum cleaner and causing robot being stuck, i.e. airway blockage leading to robot stuck, spinning wheels when robot is stuck, i.e., a slippery condition, and the airway blockage and slipping relating to the  suction unit stuck to the floor, i.e., a limpet-state). 
See claim 3 above for rationale supporting obviousness, motivation and reasons to combine.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667